Citation Nr: 1809492	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-30 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $814.00, to include the issue of the validity of the overpayment.

[The issues of entitlement to a rating in excess of 40 percent for residuals of traumatic brain injury and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1970.  His awards and decorations include the Purple Heart and Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) and Insurance Center in Philadelphia, Pennsylvania.  During the course of the appeal, the claims file was transferred to the Regional Office (RO) in Boston, Massachusetts.

In September 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In May 2017, the Veteran testified at a video conference hearing before the undersigned.


FINDING OF FACT

The overpayment of VA compensation benefits in the amount of $814.00 resulted from VA's failure from a processing delay and recovery of the overpayment would cause the Veteran undue financial hardship.


CONCLUSIONS OF LAW

1.  An overpayment of $814.00 was properly created.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.911 (2017); VAOPGCPREC 6-98 (Apr. 24, 1998).

2.  There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of benefits in the amount of $814.00.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2017).

3.  Recovery of the overpayment of benefits would be contrary to the principles of equity and good conscience.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956 (a).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C. § 5302; 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

A July 2011 VA Form 21-0820 (Report of General Information) documents the Veteran contacted VA to report the death of his spouse and "was advised about the processing involved and potential overpayment of benefits until completion of process."  In a January 2012 letter from the RO, the Veteran was informed that an adjustment to his dependency allowance was made based on his report to VA in July 2011 and that an overpayment had been created.  In a separate January 2012 letter (in Virtual VA) from the VA Debt Management Center in Saint Paul, Minnesota, the Veteran was informed that he was paid $814.00 more than he was entitled to receive.

The overpayment was created as a result of VA's failure from a processing delay.  The Veteran was overpaid solely as a result of that error and he accepted benefit payments.  Therefore, the debt is valid.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. § 1.963.  In this case, the phrase "equity and good conscience" means arriving at a fair decision between the Veteran and VA.  38 C.F.R. § 1.965.

In making this determination, the Board must consider the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).

In evaluating whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544 (1994).  If warranted, the Board may grant a waiver of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the overpayment.  In cases where there is no fraud, misrepresentation, or bad faith on a Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded.  38 U.S.C. § 5302(a).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  38 C.F.R. § 1.965(a).

The first consideration of equity and good conscience is whether the Veteran was at fault in the creation of the overpayment.  In this case, the overpayment was solely the fault of VA error, as indicated in the January 2012 notice letter and the May 2012 administrative decision.  38 C.F.R. § 1.965(a)(2).

While the Veteran may have received some unjust enrichment by the overpayment, that was entirely without fault on his part.  Also, evidence of record indicates that the collect the overpayment debt would result in undue hardship to the Veteran.  Specifically, at the September 2013 DRO hearing, the Veteran reported the funeral expenses he experienced during the loss of his spouse who did not have life insurance.  Therefore, based on those factors, the Board finds that to collect the debt would be against equity and good conscience.  38 C.F.R. § 1.965.

The debt in this case is solely the fault of VA, and to collect the debt would cause undue hardship to the Veteran.  Therefore, equity and good conscience are in favor of waiving recovery of the Veteran's debt.  After applying the relevant factors to the evidence of record, the Board finds that recovery of the overpayment violates the principles of equity and good conscience, and waiver of recovery is granted.


ORDER

The Veteran's debt in the amount of $814, incurred as a result of an overpayment of VA compensation benefits is valid, but a waiver of recovery of an overpayment of that debt is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


